DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. T. Corrado on 4/6/2021.
The application has been amended as follows: 

1. – 19. (Cancelled).

20.	(Currently Amended) A method of wireless communication, comprising:
receiving, by a base station (BS), over a physical random access channel (PRACH), data from a user equipment (UE), wherein the PRACH includes at least one orthogonal frequency division multiplexing (OFDM) symbol;
estimating, by the BS, a number of OFDM symbols of the PRACH; and
decoding, by the BS, ,
wherein the receiving the data over the PRACH comprises receiving a first type of data over a first type of PRACH resource or receiving a second type of data over a second type of PRACH resource.

Cancelled)



22.	(Currently Amended) The method of claim [[21]]20, wherein the first type of RACH resource is a Type I enhanced PRACH (ePRACH) resource.

23.	(Currently Amended) The method of claim [[21]]20, wherein the second type of RACH resource is a Type II enhanced PRACH (ePRACH) resource.

24.	(Currently Amended) The method of claim [[21]]20, wherein a length of the second type of PRACH resource varies based on a location of the UE within a cell of the BS.

25.	(Previously Pending) The method of claim 20, wherein the estimating the number of OFDM symbols of the PRACH is based on an estimated location of the UE within a cell of the BS. 

26.	(Currently Amended The method of claim [[21]]20, wherein:
the first type of data includes a plurality of buffer status reports; and
the second type of data includes a subset of the plurality of the buffer status reports.

27.	(Currently Amended The method of claim [[21]]20, wherein the receiving the data over the PRACH is received over the PRACH which was not allocated by the BS.

28.	(Currently Amended) A base station (BS) for wireless communication, comprising:
a transceiver;

one or more processors communicatively coupled with the transceiver and the memory, the one or more processors configured to execute the instructions to:
receive, over a physical random access channel (PRACH), data from a user equipment (UE), wherein the PRACH includes at least one orthogonal frequency division multiplexing (OFDM) symbol;
estimate a number of OFDM symbols of the PRACH; and
decode ,
wherein the receiving the data over the PRACH comprises receiving a first type of data over a first type of PRACH resource or receiving a second type of data over a second type of PRACH resource.

29.	(Cancelled)



30.	(Currently Amended) The base station of claim [[29]]28, wherein the first type of RACH resource is a Type I enhanced PRACH (ePRACH) resource.

31.	(Currently Amended) The base station of claim [[29]]28, wherein the second type of RACH resource is a Type II enhanced PRACH (ePRACH) resource.

32.	(Currently Amended) The base station of claim [[29]]28, wherein a length of the second type of PRACH resource varies based on a location of the UE within a cell of the BS.

33.	(Previously Presented) The base station of claim 28, wherein the estimating the number of OFDM symbols of the PRACH is based on an estimated location of the UE within a cell of the BS. 

34.	(Currently Amended) The base station of claim [[29]]28, wherein:
the first type of data includes a plurality of buffer status reports; and
the second type of data includes a subset of the plurality of the buffer status reports.

35.	(Currently Amended) The base station of claim [[29]]28, wherein the receiving the data over the PRACH is received over the PRACH which was not allocated by the BS.

36.	(Currently Amended) A non-transitory computer-readable medium storing computer executable code, comprising:
code that when executed by a processor causes a base station (BS) to:
receive, over a physical random access channel (PRACH), data from a user equipment (UE), wherein the PRACH includes at least one orthogonal frequency division multiplexing (OFDM) symbol;
estimate a number of OFDM symbols of the PRACH; and
decode ,
wherein the receiving the data over the PRACH comprises receiving a first type of data over a first type of PRACH resource or receiving a second type of data over a second type of PRACH resource.

37.	(Cancelled)



38.	(Currently Amended) The non-transitory computer-readable medium of claim [[37]]36, wherein the first type of RACH resource is a Type I enhanced PRACH (ePRACH) resource.

39.	(Currently Amended) The non-transitory computer-readable medium of claim [[37]]36, wherein the second type of RACH resource is a Type II enhanced PRACH (ePRACH) resource.

40.	(Currently Amended) The non-transitory computer-readable medium of claim [[37]]36, wherein a length of the second type of PRACH resource varies based on a location of the UE within a cell of the BS.

41.	(Previously Presented) The non-transitory computer-readable medium of claim 36, wherein the estimating the number of OFDM symbols of the PRACH is based on an estimated location of the UE within a cell of the BS. 

42.	(Currently Amended) The non-transitory computer-readable medium of claim [[37]]36, wherein:
the first type of data includes a plurality of buffer status reports; and
the second type of data includes a subset of the plurality of the buffer status reports.

43.	(Currently Amended) The non-transitory computer-readable medium of claim [[37]]36, wherein the receiving the data over the PRACH is received over the PRACH which was not allocated by the BS.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of .Liu et al (U.S.Pub. # 2015/0003375), Awad and Stern-Berkowitz et al fail to disclose
       estimating, by the BS, a number of OFDM symbols of the PRACH; and
decoding, by the BS, the PRACH based at least in part on the estimated number of OFDM symbols, wherein the receiving the data over the PRACH comprises receiving a first type of data over a first type of PRACH resource or receiving a second type of data over a second type of PRACH resource in combination with other limitations recited in claims 20,28, 36

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416